Citation Nr: 0213126	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  02-00 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1974.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the benefit 
sought on appeal.  The appellant entered notice of 
disagreement with this decision in June 2001; the RO issued a 
statement of the case in November 2001; and the appellant 
entered a substantive appeal, on a VA Form 9, which was 
received in January 2002.  The appellant was afforded a 
personal hearing in April 2002 before the undersigned member 
of the Board, sitting at St. Petersburg, Florida. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claim addressed in this 
decision, and obtained all available relevant evidence 
designated by the appellant in order to assist her in 
substantiating her claim for VA compensation benefits; 
further medical opinion is not necessary to decide the claim 
because there is no reasonable possibility that further 
medical opinion would aid in substantiating the claim. 

2.  The veteran died in September 1999; the Certificate of 
Death lists the immediate cause of death as cancer of the 
pancreas. 

3.  At the time of the veteran's death, service connection 
had not been established for any disability.

4.  The veteran's pancreatic cancer was not incurred in or 
aggravated by military service, may not be presumed to be of 
service onset and was not associated with exposure to 
herbicides. 

5.  The veteran's prostate cancer, including radiation 
therapy for prostate cancer, did not contribute substantially 
or materially to cause his death. 


CONCLUSIONS OF LAW

1.  Pancreatic cancer was not incurred in or aggravated by 
active military service, including exposure to herbicides 
during active military service, and cannot be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2001).

2.  Service connection for the cause of the veteran's death 
is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

In this case, the Board finds that the appellant has been 
adequately notified regarding the evidence needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, and that the RO has taken action that 
is consistent with the provisions pertaining to the duty to 
notify.  See Quartuccio v. Principi, 
16 Vet. App. 183,187 (2002).  VA has advised the appellant of 
what evidence she needed to obtain to substantiate her claim 
for benefits.  In the rating decision, statement of the case, 
and letters to the appellant, the RO advised the appellant of 
what must be demonstrated to establish service connection for 
the cause of the veteran's death.  After the appellant 
appealed the RO's July 2000 rating decision denying 
entitlement to service connection for the cause of the 
veteran's death, the RO issued a statement of the case that 
cited all provisions pertinent to the appellant's claim and 
explained that there was no evidence relating the veteran's 
death to service or to the prostate cancer (evidence that was 
previously required to well ground a claim and that is still 
required to grant a service connection claim on the merits).  
At a personal hearing in April 2002 before the undersigned 
member of the Board, sitting at St. Petersburg, Florida, the 
Board advised the appellant that she should obtain a medical 
nexus opinion from a Dr. Henry Cook regarding whether the 
veteran's pancreas cancer originated in the prostate, and 
held the record open for an additional 20 days to allow her 
to obtain a medical opinion statement.  The Board 
specifically advised the appellant that the medical opinion 
would carry greater weight if it were based on a review of 
the medical records.  

VA is not required to provide assistance to a claimant if, as 
in this case, "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(2) (West Supp. 2001).  Despite the 
information provided by the RO and the Board, the appellant 
has not submitted competent medical opinion evidence that 
tends to link the veteran's death to his period of active 
service or to the prostate cancer, including radiation 
treatment for prostate cancer.  The Veterans Claims 
Assistance Act of 2000 specifically provides that a medical 
examination or medical opinion will be afforded a claimant 
when such is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  An examination 
or opinion is "necessary to make a decision on a claim" 
when lay or medical evidence (including statements of the 
claimant) contain competent evidence of a current disability 
or persistent or recurrent symptoms of disability, the 
evidence indicates that the disability or symptoms may be 
associated with military service, and the record does not 
contain sufficient medical evidence for the Secretary of VA 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) 
(West Supp. 2001).  With regard to the appellant's claim for 
service connection for the cause of the veteran's death, the 
Board finds that further assistance in the form of medical 
opinion is not warranted by the Veterans Claims Assistance 
Act of 2000 because there is no relevant injury or disease in 
service to which the veteran's subsequent pancreatic cancer, 
diagnosed many years after service, could be related, 
pancreatic cancer is not a presumptive disorder based on 
herbicide exposure, and the medical evidence of record tends 
to show that there is no direct relationship between prostate 
cancer and pancreatic cancer.  38 U.S.C.A. § 5103A(d)(2)(B) 
(West Supp. 2001).  The Board further finds that the record 
in this case shows post-service onset of pancreatic cancer 
many years after service separation, and no relationship of 
the prostate cancer (including radiation treatment) to the 
veteran's pancreatic cancer.  The Board finds that the record 
otherwise contains sufficient medical evidence to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(2)(C) (West 
Supp. 2001).  

II.  Service Connection for the Cause of the Veteran's Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2001).  A 
pertinent regulation provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and currently has 
one of the presumptive diseases listed at 38 C.F.R. 
§ 3.307(a), shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a) (2001).  Prostate cancer is one of these presumptive 
diseases.  38 C.F.R. § 3.309(e) (2001).  Pancreatic cancer is 
not a chronic disease for which presumptive service 
connection may be granted on the basis of exposure to 
herbicides in service.  See 38 C.F.R. § 3.309(e) (2001).  
Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).

The appellant contends that the veteran's service related 
prostate cancer contributed substantially and materially to 
cause pancreatic cancer, which in turn caused the veteran's 
death.  She specifically contends that, because the veteran 
had "adenocarcinoma" of the prostate in 1997, and later 
developed "adenocarcinoma" of the pancreas in 1999, this 
shows that the prostate cancer "was out of the gland and 
spreading" to cause the "same type of cancer" in the 
pancreas.  The appellant's representative contended at the 
personal hearing that the veteran's treatment for prostate 
cancer two years prior to pancreatic cancer may have 
complicated the veteran's course, and might have caused a 
delay in diagnosis that was detrimental to the veteran's 
case.  The appellant alternatively contends that pancreatic 
cancer could be a residual from exposure to Agent Orange 
herbicide during the veteran's service.  

At the personal hearing in April 2002 before the undersigned 
member of the Board, the appellant testified that it was her 
opinion that the veteran's prostate cancer spread to his 
pancreas, and that pancreatic cancer was related to exposure 
to Agent Orange in service.  She also testified about the 
veteran's chemotherapy treatment, side effects from treatment 
for prostate cancer, and that she was contemplating 
requesting an autopsy.  The appellant indicated that she 
would request a private medical opinion from a Dr. Henry Cook 
as to whether the veteran's pancreas cancer originated in the 
prostate.  

In this case, the veteran died in September 1999 at the age 
of 63.  At the time of the veteran's death, service 
connection was not in effect for any disability.  The 
evidence does show that the veteran had been diagnosed with 
prostate cancer in August 1997 and underwent radiation 
therapy treatment in 1997.  Although the record does not 
indicate that service connection for prostate cancer was 
established during the veteran's lifetime, the Board notes 
that prostate cancer is a disability for which service 
connection is presumed in herbicide-exposed veterans with 
Vietnam service.  38 C.F.R. § 3.309(e).  

In August 1999, the veteran was diagnosed with advanced 
pancreatic cancer with liver metastases.  The Certificate of 
Death lists the immediate cause of death as cancer of the 
pancreas, and does not indicate any other significant 
conditions that contributed to the veteran's death.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellants' claim for service connection for the cause of 
the veteran's death.  The appellant's contention that the 
veteran's death was due to either Agent Orange exposure in 
service or due to prostate cancer, including radiation 
therapy treatment for prostate cancer, is not supported by 
the competent medical evidence of record.  The death 
certificate does not indicate that the veteran's death was 
linked in any way to anything but pancreatic cancer.  A 
September 1997 examination by J.S. Brenner, M.D., reflects no 
evidence for metastatic disease.  A December 1997 follow-up 
note by Joseph Weaver, M.D., reflects that the acute effects 
of radiation therapy had subsided.  March and December 1998 
follow-up notes reflect no evidence of recurrence of prostate 
cancer.  An article from the American Cancer Society reflects 
that Stage II prostate cancer indicates that the prostate 
"cancer has not spread to your lymph nodes or elsewhere in 
your body." 

The Board has reviewed the medical records contained in the 
veteran's claims file and observes that his service medical 
records contain no clinical findings or diagnosis of a 
pancreatic disorder.  Pancreatic cancer is not a chronic 
disease for which presumptive service connection may be 
granted on the basis of exposure to herbicides in service.  
See 38 C.F.R. § 3.309(e) (2001).  For this reason, the Board 
finds that pancreatic cancer may not be presumed to be the 
result of exposure to herbicides during active military 
service, and cannot be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309.
 
Even if, as in this case, an appellant is found not entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude appellant from 
establishing service connection with proof of actual direct 
causation).  With regard to service connection based on 
pancreatic cancer as directly related to exposure to Agent 
Orange in service, there is no medical evidence that the 
pancreatic cancer listed on the certificate of death had its 
onset during service or during any applicable presumptive 
period or is related to any injury or disease in service.  
Pancreatic cancer was first diagnosed in 1999, over 25 years 
after service separation.  There is no medical evidence 
showing any continuity of pertinent symptomatology to suggest 
a link between the pancreatic cancer involved with the 
veteran's death and his military service, and there is no 
medical evidence of a nexus between pancreatic cancer and the 
veteran's service, including exposure to Agent Orange in 
service.  The first medical evidence of record is over 25 
years after service separation, and does not include a 
medical opinion of nexus of pancreatic cancer to service.  
For these reasons, the Board finds that pancreatic cancer was 
not incurred in or aggravated by active military service, 
including exposure to herbicides during active military 
service, and cannot be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107; 
38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309.

With regard to the contention that the veteran's prostate 
cancer contributed to pancreatic cancer, the medical opinion 
evidence includes a March 2000 letter from Joseph Weaver, 
M.D., that treatment for prostate cancer two years prior to 
the veteran's death "may have complicated his course."  A 
similar letter opinion was received from Alejandro Inclan, 
M.D., in March 2000, indicating that, although the veteran 
"ultimately passed from advanced pancreatic cancer, his 
treatment for prostate cancer may have provided 
complications."  A subsequent letter of clarification from 
Dr. Weaver in June 2000, however, reflects that there "is no 
evidence for a direct relationship between prostate cancer 
and pancreatic cancer."  Especially in light of the 
qualification that there is no direct relationship between 
prostate cancer and pancreatic cancer, and the previous 
clinical findings of no evidence that the veteran's 
prostatitis had metastasized to any other organs, and that 
after treatment in 1997 the prostatitis had not recurred, the 
Board finds that neither Dr. Weaver's nor Dr. Inclan's 
opinion constitutes the required medical nexus opinion to 
substantiate a claim for service connection for the cause of 
the veteran's death.  These opinions, even taken at face 
value, show only that treatment for prostate cancer "may" 
have provided "complications" in either the course of the 
disease or the course of treatment for pancreatic cancer 
(which is not indicated).  The opinions do not specify the 
nature of the complication, and do not indicate whether the 
purported complication was to the disease itself or the 
course of treatment.  These opinions do not indicate any 
probability that prostate cancer or the treatment for 
prostate cancer was the immediate or underlying cause of 
death, was etiologically related to death, contributed 
substantially or materially in combination to cause death, or 
aided or lent assistance to the production of death.  These 
purported opinions, even taken at face value, constitute no 
more than some evidence that the service-connected prostate 
cancer or treatment "casually shared in producing death."  
38 C.F.R. § 3.312(c). 

In June 2000, Dr. Weaver offered the opinion that there was 
an "indirect relationship" between prostate cancer and 
pancreatic cancer as follows: the veteran "believed his 
abdominal cramps and diarrhea were a result of the treatment 
for his prostate cancer as a side effect or complication 
rather than the symptoms of a completely new malignancy of 
the pancreas."  Dr. Weaver wrote that this belief of the 
veteran "might have caused a delay in diagnosis that was 
detrimental to his care."  Dr. Weaver's and Dr. Inclan's 
original opinions are further qualified by the indication 
that treatment for prostate cancer "may" have provided 
complications or "may" have complicated the course.  These 
purported opinions, and the June 2000 opinion regarding 
indirect relationship - that the veteran's belief regarding 
symptoms "might" have caused a delay in diagnosis - do not 
in fact constitute medical opinions.  Considered in their 
full context - the clinical findings in September 1997 that 
prostate cancer had not metastasized to any other organ, no 
evidence upon examination in 1998 of recurrence of 
prostatitis following treatment in 1997, the unknown of 
whether the veteran in fact subjectively thought that his 
pancreatic cancer symptoms were due to prostate cancer, Dr. 
Weaver's opinion that there was no direct relationship 
between prostate cancer and pancreatic cancer, and the 
absence of medical opinion as to whether any timely diagnosis 
could have even resulted in different treatment or outcome - 
the private statements by Dr. Weaver and Dr. Inclan lack 
probative value because they are opinions of mere possibility 
and not probability.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (a letter from a physician indicating 
that veteran's death "may or may not" have been averted if 
medical personnel could have effectively intubated the 
veteran was held to be speculative); Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (the United States Court of Appeals 
for Veterans Claims (Court) found evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or 
may not" and was deemed speculative); Bloom v. West, 12 Vet. 
App. 185 (1999) (the Court held that a physician's opinion 
the veteran's time as a prisoner of war "could have" 
precipitated the initial development of a lung condition, by 
itself and unsupported and unexplained, was "purely 
speculative"); and Bostain v. West, 11 Vet. App. 124, 128 
(1998) (the Court held that a physician's opinion that an 
unspecified preexisting service-related condition "may 
have" contributed to the veteran's death was too speculative 
to be new and material evidence).  Dr. Weaver's June 2000 
statement does not indicate an opinion of any probability 
that, had the veteran not held such subjective belief 
regarding his symptoms, a diagnosis of pancreatic cancer 
would with any probability have been timely diagnosed, or 
that, even with a diagnosis, there was any probability that 
the treatment would have been different, or that, if the 
treatment were different, a different result would have 
occurred.  

With regard to medical treatise evidence from the American 
Cancer Society submitted by the appellant, the Board notes 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional."  Sacks v. West, 11 Vet. App. 314 (1998); see 
also Wallin v. West, 
11 Vet. App. 509 (1998) and Mattern v. West, 12 Vet. App. 
222, 228 (1999).  The medical information submitted by the 
appellant only provides explanations of the stages of 
prostate cancer.  The information reflects that stage T2 with 
"N" stage, MO, any grade or score, reflects a Stage II 
prostate cancer that "has not spread to your lymph nodes or 
elsewhere in your body."  (A July 1999 treatment note of Dr. 
Weaver indicated that the veteran's prostate cancer was Stage 
T2c, NX, MO, grade 2-3, Gleason Scores 6 and 7.)  For these 
reasons, the Board finds that there is no competent medical 
evidence to establish that the veteran's prostate cancer, 
including radiation therapy for the prostate cancer, 
contributed substantially or materially to cause his death by 
pancreatic cancer. 

The statements of the appellant suggesting a nexus between 
the cause of the veteran's death by pancreatic cancer and 
service, including exposure to herbicides in service, or 
between the cause of the veteran's death and prostate cancer, 
or between the cause of the veteran's death and radiation 
therapy treatment for prostate cancer, do not constitute the 
required medical nexus evidence to substantiate a claim for 
service connection for the cause of the veteran's death.  
Although the appellant is competent to testify as to any 
symptoms she observed the veteran experience at any time, and 
has made it a point to be knowledgeable about many aspects of 
the veteran's treatment, as the appellant is a lay person not 
shown to possess the medical training and expertise necessary 
to render a medical opinion, her contentions do not 
constitute medical evidence of a nexus between the cause of 
the veteran's death and his service related prostate cancer 
or any injury or disease during his active duty service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). See 
also Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The 
Board suggested the appellant obtain such medical opinion, 
and held the record open for her to submit such opinion, but 
the required medical nexus opinion evidence was never 
submitted, and is not otherwise of record. 

For these reasons, the Board finds that the weight of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  
Accordingly, the Board finds that service connection for the 
cause of the veteran's death is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1310, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.312; 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  In reaching this 
decision the Board considered the doctrine 

of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.102.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

